UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7536



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM STEPHEN JAVAGE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CR-95-7, CA-98-64-2)


Submitted:   April 27, 2000                   Decided:   May 19, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


William Stephen Javage, Appellant Pro Se. Sherry L. Muncy, OFFICE
OF THE UNITED STATES ATTORNEY, Elkins, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Stephen Javage seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).    We have reviewed the record, including the transcript of

the hearing on the motion, and the district court’s order and find

no reversible error.    Accordingly, we affirm on reasoning of the

district court.*   See United States v. Javage, Nos. CR-95-7; CA-98-

64-2 (N.D.W. Va. Sept. 8, 1999).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




     *
         The district court granted a certificate of appealability.


                                  2